—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered May 19, 1999, which granted defendants’ motion for summary judgment dismissing the complaint on the ground that plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
The action was properly dismissed because, among other reasons, plaintiffs submissions failed to quantify the scope, extent or duration of his injuries, or show how his activities were curtailed for 90 out of the 180 days following the accident (see, McLoyrd v Pennypacker, 178 AD2d 227, lv denied 79 NY2d 754; Guzman v Paul Michael Mgt., 266 AD2d 508). Concur— Rosenberger, J. P., Wallach, Andrias and Friedman, JJ.